Citation Nr: 1633517	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  09-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to July 1993 and November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing before the undersigned in June 2011.  A copy of the transcript of that appeal has been associated with the claims file.

In January 2012, the Board remanded the raised issue of entitlement to TDIU to the RO for development.  The issue was developed and denied in a March 2013 supplemental statement of the case (SSOC).  The Board remanded the issue again in August 2014 to obtain any outstanding treatment records and to obtain an opinion regarding the Veteran's employability from a VA examiner.  The examiner provided an opinion in September 2014 with an addendum in December 2014.  The Board remanded the issue again in May 2015 and August 2015 for additional development.  The actions requested by the August 2015 Board remand were accomplished to the extent possible and the case has been returned to the Board after readjudication.  Hence, there has been substantial compliance with the Board's remand directives with respect to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Subsequent to the most recent supplemental statement of the case, additional evidence accompanied by waiver has been received by VA. 38 C.F.R. § 20.1304(c) (2015).  The Veteran submitted disability benefits questionnaires (DBQ's) in May 2016 indicating that he has diagnoses including fibromyalgia and chronic fatigue syndrome and discussing the severity of each including the impact on his ability to work.  However, the Veteran is not service connected for fibromyalgia or chronic fatigue syndrome.  If the Veteran wishes to claim service connection for fibromyalgia or chronic fatigue syndrome, he and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for the following: posttraumatic stress disorder (PTSD), rated as 50 percent; cephalgia, rated as 30 percent disabling; left knee status post meniscal tear and plica repair with limited flexion, left knee status post meniscal tear and plica repair with limited extension, tinnitus, postoperative pathological medical plica, right knee, and right knee ischial tibial band syndrome with limited extension, rated as 10 percent disabling each; and status post fracture, right 4th toe, rated as noncompensable.  His combined rating is 80 percent and he has one service-connected disability with an evaluation of at least 40 percent.

2.  The most probative evidence establishes that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA's duty to notify was satisfied by a letter in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, the Board finds that the AOJ substantially complied with the August 2015 Board remand directives for obtaining additional treatment records and opinions regarding the Veteran's claim for TDIU.  Accordingly, there was substantial compliance with the Board's August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a Board hearing in January 2011 in support of his claims.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

According to the 2010 Board hearing, the Veteran reported that he has had an interesting time maintaining a steady employment because of his PTSD.  The Veteran's claim for TDIU reflects that his highest level of education was college and that he last worked full time in January 2011.  See Form 21-8940 received in January 2016.  According to a May 2016 statement, the Veteran claimed to have experienced a very stressful work environment and was terminated in January 2009 as a result of his PTSD.

Service connection is in effect for the following: posttraumatic stress disorder (PTSD), rated as 50 percent; cephalgia, rated as 30 percent disabling; left knee status post meniscal tear and plica repair with limited flexion, left knee status post meniscal tear and plica repair with limited extension, tinnitus, postoperative pathological medical plica, right knee, and right knee ischibal tibial band syndrome with limited extension, rated as 10 percent disabling each; and status post fracture, right 4th toe, rated as noncompensable.  The schedular rating criteria for consideration of a TDIU under 38 C.F.R.  § 4.16(a) are met because the Veteran's combined rating is 80 percent and he has one service-connected disability with an evaluation of at least 40 percent.

After a review of all the evidence, the Board concludes that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

Evidence in support of entitlement to a TDIU is found in lay statements and an April 2009 VA report.  As noted above, the Veteran has submitted statements indicating that he was fired as a result of his PTSD.  An additional January 2016 lay statement from A. D. discusses the physical and financial difficulties reportedly related to his service-connected disabilities.  According to the April 2009 VA report, it was noted that the Veteran's service-connected disabilities contribute in a substantial part to his impairment in employability because such conditions cause the kind of functional limitations imposed on the Veteran.  It was further noted that the Veteran lacked the necessary qualifications to obtain suitable employment in his desired occupational goal.  

However, the April 2009 report noted that the achievement of a vocational goal was reasonably feasible at that time.  Vocational rehabilitation records reflect that the Veteran met the requirements for certification in E-Business Security in May 2012 and was on track to complete training requirements in spring of 2013.  It was noted that the anticipated completion date was extended due to availability of training classes.  In addition, the January 2016 statement from A. D. also notes that the Veteran helps out at a farm and goes geocaching, hiking, and to amusement parks.

The Veteran was afforded a VA examination in September 2014.  At that time, the examiner reviewed the electronic file and treatment records dated through July 2014.  The examiner noted that the Veteran appeared to engage in a number of activities which in other settings would constitute labor.  He noted the Veteran's recent physical therapy and physician exams and that the Veteran was going to school.  Thus he opined that the Veteran is capable of sedentary to light physical activity, based on his service-connected conditions alone.  In a December 2014 addendum, the VA examiner opined that the Veteran's service connected disabilities, at most, result in mild to minimal functional impairment.  He specifically noted that there is minimal to no effects on activities such as lifting/carrying, pushing/pulling, grasping/gripping, keyboarding, reaching overhead, and walking.  There are mild effects on kneeling/squatting and need for position change.

Subsequently, the Veteran alleged that his service-connected PTSD had increased in severity and additional records were associated with the file.  The Veteran underwent an additional VA examination in January 2016.  At that time it was noted that the Veteran had three years of college and has been on the Honor Roll.  The examiner indicated that with regard to the Veteran's mental diagnoses, the Veteran  had occupational and social impairment with reduced reliability and productivity.  An additional opinion was obtained in April 2016.  Following review of the Veteran's VBMS folder including prior VA examination reports, the examiner opined that it is less likely than not that the Veteran's service-connected knee conditions or headaches are such that they would cause functional limitations that would prevent substantially gainful employment.   He noted that the Veteran has no functional impairments that would prevent him from either sedentary or light physical employment and that many people diagnosed with migraine headaches are able to work in many different fields whether in sedentary or physical occupations.  He added that the January 2016 mental health examination reflects that the Veteran's PTSD does not preclude or limit employment.  Thus, based on the Veteran's history of attending college and the examiner's review of the Veteran's service treatment records, medical records, various lay statements, personnel records, and clinical experience and expertise, the examiner concluded that the Veteran's service-connected disabilities do not prevent the Veteran from securing and/or following substantially gainful employment in either light physical or sedentary occupations.

The Board notes that the VA medical opinions specifically addressed the effects of the Veteran's service-connected disabilities on his employment, and the discussion included specific reference to the pertinent evidence of record.  Given these factors, the Board assigns the VA medical examination reports significant probative weight on the question of whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, and finds that they outweigh the Veteran's lay contentions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran also submitted disability benefits questionnaires which discuss fibromyalgia, insomnia, and chronic fatigue syndrome.  The Veteran's private physician, M. V.-D., states that, along with his other comorbidities, the Veteran's chronic fatigue syndrome and fibromyalgia could impact his ability to keep permanent employment.  The Veteran is not service connected for fibromyalgia or chronic fatigue syndrome and has not claimed service-connected for either, and neither opinion discusses the functional impact of the Veteran's service-connected disabilities.  Thus, the private opinions are not probative regarding the Veteran's claim for entitlement to TDIU.  

The Board also notes that there is no other probative evidence of record suggesting that the Veteran service-connected disabilities so impair the Veteran as to preclude substantially gainful employment.  Although the April 2009 VA report suggests that the Veteran's service-connected PTSD impairs his employability to some extent, it is not necessarily probative of his ability to obtain or maintain any substantially gainful employment, to include more sedentary employment.  The Board notes that the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings and the VA examination reports; however, they are not shown to prevent all forms of employment, to include sedentary employment, according to these same examination reports.  In the absence of any objective evidence to the contrary, entitlement to TDIU is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


